Case 1:19-cv-00302-ENV-SJB Document 9 Filed 06/11/19 Page 1 of 4 PageID #: 37

353 NORTH CLARK STREET, CHICAGO, ILLINOIS 60654




                                                                    Elizabeth A. Edmondson
June 11, 2019                                                       Tel +1 212 891 1606
                                                                    eedsmondson@jenner.com
VIA ECF

The Honorable Eric N. Vitaliano
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Kennedy v. Mondelēz Global LLC, Case No. 1:19-cv-302-ENV-SJB
          Request for Pre-Motion Conference for Motion to Dismiss

Dear Judge Vitaliano:

Pursuant to Section III.A of the Court’s standing order, I write on behalf of Defendant Mondelēz
Global LLC (“MDLZ”) to request that the Court hold a pre-motion conference — either during
the scheduling conference with Magistrate Judge Sanket Bulsara currently scheduled for June 281
or at another time — in anticipation of a motion to dismiss.

The gravamen of Plaintiff’s lawsuit is that MDLZ mislabels its Honey Maid graham crackers as
“grahams,” which allegedly creates the “erroneous impression that graham flour is the
predominant or exclusive flour component, as opposed to white flour.” Compl. ¶ 10. Notably,
Honey Maid graham crackers do not purport to be “made with graham flour”; in fact, the only
place that the labeling mentions graham flour is in the ingredient list—which discloses that graham
flour is not the predominant grain in Honey Maid graham crackers. See id. ¶ 11. But Plaintiff
nonetheless asserts that, “even taken alone, ‘grahams’ is understood to refer to snacks which have
graham flour as the main ingredient.” Id. ¶ 12.

The premise of Plaintiff’s lawsuit is implausible and merits dismissal. Consumers have eaten
graham crackers for decades, and they understand the term “grahams” to represent a certain taste,
flavor, and texture. Nothing about the term “grahams” implies the presence of graham flour.

To prevail on his consumer fraud claims under New York law, Plaintiff must establish that
MDLZ’s use of the term “grahams” was “likely to mislead a reasonable consumer acting
reasonably under the circumstances.” Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir.
2013). This is an “objective” standard, which is not defined by the unique views of the particular
consumer before the Court. Cohen v. JPMorgan Chase & Co., 498 F.3d 111, 126 (2d Cir. 2007).
Instead, it requires the Court to “draw on its judicial experience and common sense” in determining


1
 By separate motion, MDLZ will seek a short adjournment of the June 28, 2019 conference to
accommodate counsel’s travel schedule.


CHICAGO    LONDON    LOS ANGELES    NEW YORK      WASHINGTON, DC    WWW.JENNER.COM
Case 1:19-cv-00302-ENV-SJB Document 9 Filed 06/11/19 Page 2 of 4 PageID #: 38
The Honorable Eric N. Vitaliano
June 11, 2019
Page 2

whether Plaintiff has stated a plausible claim of deception. Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009); see also Daniel v. Mondelēz Int’l, Inc., 287 F. Supp. 3d 177, 194 (E.D.N.Y. 2018) (“A
reasonable consumer does not lack common sense.”).

Nothing about the product name “grahams” implies that a product is made of a specific type of
flour, let alone that it is the predominant type of flour in the product. Instead, it communicates
that Honey Maid grahams are graham crackers, which consumers associate with a specific shape,
color, texture, and flavor. Many courts have dismissed similar lawsuits based on unreasonable,
hyper-literal interpretations of the name of a food product. See, e.g., McKinnis v. Kellogg USA,
No. 07-2611, 2007 WL 4766060, at *4 (C.D. Cal. Sept. 19, 2007) (“No reasonable consumer
would view the trademark “FROOT LOOPS” name as describing the ingredients of the cereal.”).

Even if Plaintiff were correct that the term “grahams” is ambiguous, that does not establish a
plausible claim of deception. “[I]n determining whether a reasonable consumer would have been
misled by a particular advertisement, context is crucial,” and “the presence of a disclaimer or
similar clarifying language may defeat a claim of deception.” Fink, 714 F.3d at 741. Courts have
routinely applied that principle to hold that an ambiguous labeling statement is not deceptive if the
remainder of the packaging—including the ingredient list or other disclaimers—would cure any
deception. See, e.g., In re 100% Grated Parmesan Mktg. & Sales Practices Litig., 275 F. Supp.
3d 910, 922 (N.D. Ill. 2017) (“Where a plaintiff contends that certain aspects of a product’s
packaging are misleading in isolation, but an ingredient label or other disclaimer would dispel any
confusion, the crucial issue is whether the misleading content is ambiguous; if so, context can cure
the ambiguity and defeat the claim, but if not, then context will not cure the deception and the
claim may proceed.”); Workman v. Plum Inc., 141 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015)
(dismissing false advertising lawsuit where “any potential ambiguity could be resolved by the back
panel of the products, which listed all ingredients in order of predominance, as required by the
FDA”). Here, even if Plaintiff were correct that some consumers might interpret the name
“grahams” to refer to the presence of graham flour, a consumer could just as easily construe this
phrase to refer to Honey Maid’s flavor, shape, or texture. In other words, any potential ambiguity
is resolved by the ingredient list, which discloses that Honey Maid Graham crackers contain more
white flour than graham flour.

To the extent Plaintiff suggests that this outcome is inconsistent with Mantikas v. Kellogg
Company, 910 F.3d 633 (2d Cir. 2018), she is mistaken. In Mantikas, the Second Circuit held that
the plaintiffs had plausibly alleged that they interpreted the phrase “Made with Whole Grain” to
suggest that whole grains were the predominant ingredient in Cheez-It crackers, as “reasonable
consumers are likely to understand that crackers are typically made predominantly of grain” and
“look to the bold assertions on the packaging to discern what type of grain.” Id. at 638. But Honey
Maid graham crackers do not purport to be “Made with Graham Flour”; in fact, other than the
ingredient list, the packaging does not even mention graham flour. And unlike in Mantikas, where
the statement “Made with Whole Grains” necessarily implies the presence of whole grains, it is
far from clear that a reasonable consumer would interpret the term “grahams” to refer to the
presence of graham flour at all — let alone to conclude that it is the predominant ingredient.

Furthermore, Plaintiff’s other claims suffer from independent defects that require dismissal:


                                                 2
Case 1:19-cv-00302-ENV-SJB Document 9 Filed 06/11/19 Page 3 of 4 PageID #: 39
The Honorable Eric N. Vitaliano
June 11, 2019
Page 3


   Plaintiff’s claim for breach of express warranty fails, as his complaint does not allege that he
    provided MDLZ with pre-suit notice. See generally N.Y. U.C.C. § 2-607(3)(a): Colella v.
    Atkins Nutritionals, Inc., 348 F. Supp. 3d 120, 143 (E.D.N.Y. 2018) (dismissing express
    warranty claim for lack of pre-suit notice).

   Plaintiff’s claim for breach of implied warranty fails, as his complaint does not establish that
    Honey Maid graham crackers were “unfit to be consumed.” Brumfield v. Trader Joe’s Co.,
    No. 17-3239, 2018 WL 4168956, at *4 (S.D.N.Y. Aug. 30, 2018).

   Plaintiff’s claim for fraud fails, as he fails to allege any facts showing that MDLZ acted with
    a fraudulent intent beyond a general desire to maximize its profits. See Davis v. Hain Celestial
    Grp., Inc., 297 F. Supp. 3d 327, 337 (E.D.N.Y. 2018) (“The simple knowledge that a statement
    is false is not sufficient to establish fraudulent intent, nor is a defendant’s ‘generalized motive
    to satisfy consumers’ desires [or] increase sales and profits.’”) (quoting In re Frito-Lay N. Am.,
    Inc. All Natural Litig., No. 12-2413, 2013 WL 4647512, at *25 (E.D.N.Y. Aug. 29, 2013).

   Plaintiff’s claim for negligent misrepresentation is barred by the economic loss rule, which
    precludes a plaintiff who has “suffered economic loss, but not personal or property injury,”
    from recovering in tort if the has non-tort remedies available. Weisblum v. Prophase Labs,
    Inc., 88 F. Supp. 3d 283, 297 (S.D.N.Y. 2015) (citation and internal quotation marks omitted).

   Plaintiff’s unjust enrichment claim is duplicative of his other claims and is accordingly barred
    by New York law. See Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012)

   Plaintiff lacks standing to seek injunctive relief because he has learned of MDLZ’s allegedly
    “deceptive” advertising, and there is no risk that he will be similarly “deceived” in the future.
    See Davis, 297 F. Supp. 3d at 339 (“To the extent that plaintiff was deceived by defendants’
    products, he is now aware of the truth and will not be harmed again in the same way.”).

Finally, the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court precludes
Plaintiff from establishing personal jurisdiction over the claims of non-resident class members.
137 S. Ct. 1773, 1780-81 (2017) (holding that court lacked personal jurisdiction over claims of
non-resident plaintiffs who “were not prescribed Plavix in California, did not purchase Plavix in
California, did not ingest Plavix in California, and were not injured by Plavix in California”). To
the extent Plaintiff seeks to assert claims on behalf of class members against MDLZ — which is
not a New York resident — based on purchases that took place outside of New York, many courts
have made clear that such claims are barred by Bristol-Myers Squibb. See, e.g., Spratley v. FCA
US LLC, No. 17-62, 2017 WL 4023348, at *7 (N.D.N.Y. Sept. 12, 2017) (applying Bristol-Myers
to hold that “the Court lacks specific jurisdiction over the out-of-state Plaintiffs’ claims” when
they “have shown no connection between their claims and Chrysler’s contacts with New York”).

                                                               Respectfully submitted,

                                                               /s/ Elizabeth A. Edmondson____


                                                  3
Case 1:19-cv-00302-ENV-SJB Document 9 Filed 06/11/19 Page 4 of 4 PageID #: 40



                                CERTIFICATE OF SERVICE

       I, Elizabeth A. Edmondson, an attorney, hereby certify that on this 11th day of June, 2019,

I caused a true and correct copy of the foregoing Request for Pre-Motion Conference to be served

on the following individuals by Electronic Court Filing (ECF):


Spencer Sheehan
Sheehan & Associates, P.C.
505 Northern Blvd., Suite 311
Great Neck, NY 11021
(516) 303-0552
spencer@spencersheehan.com

Attorney for Plaintiff Keith Kennedy

                                                    By: _/s/ Elizabeth A. Edmondson________
